                                                                         I   USDC-SDNY
UNITED STATES DISTRICT COURT                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                ELECTRO~ICALLY FILED
                                                                             OOC#:
 GEORGETTE FLEISCHER,                                                        D \TE F--1L-E-D:-/1,_f_,_,3_u_/I__,~,__
                                                                                                     I
                                  Plaintiff,

                      -against-
                                                                    19-CV-10738 (RA)
 BARNARD COLLEGE; LOCAL 2110 OF
 THE UNITED AUTOMOBILE,                                          ORDER OF SERVICE
 AEROSPACE AND AGRIGULTURAL
 IMPLEMENT WORKERS OF AMERICA
 (UAW); and ARBITRATOR RALPHS.
 BERGER,

                                  Defendants.

RONNIE ABRAMS, United States District Judge:

        Plaintiff, appearing prose, brings this action asserting claims under the Labor

Management Relations Act, the National Labor Relations Act, and the Federal Arbitration Act.

The Court can construe the complaint as additionally asserting claims under the Labor

Management Reporting and Disclosure Act. Plaintiff sues Barnard College (her former

employer); Local 2110 of the United Automobile, Aerospace and Agricultural Implement

Workers of America ("Local 2110") (her union); and Ralph S. Berger (the arbitrator that

adjudicated her grievance). Plaintiff seeks damages and asks the Court to vacate an August 19,

2019 arbitration award issued by Berger against her. Plaintiff has also filed an application for the

Court to request pro bona counsel ("pro bona application"). DE 3.

        By Order dated December 19, 2019, the Court granted Plaintiff's request to proceed

without prepayment of fees, that is, in forma pauperis ("IFP"). DE 4.

        For the reasons discussed below, the Court dismisses Plaintiff's claims against Berger.

The Court directs service on Barnard College and Local 2110, and denies Plaintiff's pro bona

application without prejudice to Plaintiff's filing another such application at a later date.
                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or any portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see also

Livingston v. Adirondack Beverage Co., 141 F.3d 434,437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject-matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe prose pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the "strongest [claims] that they suggest," Triestman v. Fed. Bureau of Prisons, 470

F.3d 471,474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original). But the "special solicitude" in prose cases, id. at 475 (citation omitted), has its limits

- to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The United States Supreme Court has held that under Rule 8, a complaint must include

enough facts to state a claim for relief "that is plausible on its face." Bell At!. Corp. v. Twombly,

550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads enough factual

detail to allow the Court to draw the inference that the defendant is liable for the alleged

misconduct. In reviewing the complaint, the Court must accept all well-pleaded factual

allegations as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court, however, does not

have to accept as true "[t]hreadbare recitals of the elements of a cause of action," which are

essentially just legal conclusions. Id. (citing Twombly, 550 U.S. at 555). After separating legal




                                                  2
conclusions from well-plead factual allegations, the Court must determine whether those facts

make it plausible-not merely possible-that the plaintiff is entitled to relief. Id at 678-79.

                                          DISCUSSION

A.      The Claims Against Berger are Dismissed

        The Court hereby dismisses Plaintiff's claims for damages against Berger. Judges are

absolutely immune from suit for damages for actions taken within their exercise of their judicial

functions. See, e.g., Austern v. Chicago Bd Options Exch., Inc., 898 F.2d 882, 885 (2d Cir.

1990). Because "the nature of the function performed by arbitrators necessitates protection

analogous to that traditionally accorded to judges[,] ... arbitrators in contractually agreed upon

arbitration proceedings are absolutely immune from liability in damages for all acts within the

scope of the arbitral process." Id at 886. Plaintiff asserts claims for damages against Berger

arising from his alleged actions during a contractually agreed upon arbitration proceeding

initiated when Local 2110 filed a grievance against Barnard College on Plaintiff's behalf.

Accordingly, the Court dismisses Plaintiff's claims for damages against Berger under the

doctrine of arbitral immunity and because these claims are frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i), (iii); Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) ("A complaint will

be dismissed as 'frivolous' when 'it is clear that the defendants are immune from suit."' (quoting

Neitzke v. Williams, 490 U.S. 319, 327 (1989))).

B.     Service on Barnard College and Local 2110

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119,

123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) ("The officers of the court shall issue and

serve all process ... in [IFP] cases."); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal


                                                 3
Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

summonses and the complaint on Barnard College and Local 2110 until the Court reviewed the

complaint and ordered that summonses be issued for those defendants. The Court therefore

extends the time to serve Barnard College and Local 2110 until 90 days after the date that

summonses for those defendants are issued. If the complaint is not served on Barnard College

and Local 2110 within that time, Plaintiff should request an extension of time for service. See

Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff's responsibility

to request an extension of time for service); see also Murray v. Pataki, 378 F. App'x 50, 52 (2d

Cir. 2010) (summary order) ("As long as the [plaintiff proceeding IFP] provides the information

necessary to identify the defendant, the Marshals' failure to effect service automatically

constitutes 'good cause' for an extension of time within the meaning of Rule 4(m).").

        To allow Plaintiff to effect service on Barnard College and Local 2110 through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out U.S. Marshals Service Process

Receipt and Return forms ("USM-285 form") for those defendants. The Clerk of Court is further

instructed to issue summonses for Barnard College and Local 2110 and deliver to the Marshals

Service all of the paperwork necessary for the Marshals Service to effect service on those

defendants.

        Plaintiff must notify the Court if her address changes, and the Court may dismiss this

action if Plaintiff fails to do so.

C.      Plaintiff's Pro bono Application is Denied Without Prejudice

        The Court hereby denies Plaintiff's pro bona application, albeit without prejudice. The

factors to be considered in ruling on an indigent litigant's request for counsel include the merits

of the case, the plaintiff's efforts to obtain a lawyer, and her ability to gather the facts and present

                                                   4
the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir.

1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits are

"[t]he factor which command[s] the most attention." Cooper, 877 F.2d at 172. In reviewing a

request for appointment of counsel, the Court must also be cognizant of the fact that volunteer

attorney time is a "precious commodity," and thus, should not grant appointment of counsel

indiscriminately. Cooper, 877 F.2d at 172. Because the Court cannot compel attorneys to take

on civil cases pro bono, and because it does not have the resources to pay counsel in civil

matters, the granting of an application for pro bono counsel is thus "a rare event." Colon-Reyes

v. Fegs Health and Human Servs. Sys., 12-CV-2223 (CM), 2012 WL 2353732, at *1 (S.D.N.Y.

June 13, 2012).

        Having reviewed Plaintiffs letter asking for appointment of counsel along with the

complaint, the Court finds that a more fully developed record will be necessary before it can

determine whether Plaintiffs chances of success warrant the appointment of counsel. Plaintiffs

application is therefore denied without prejudice to renewal at a later stage of this case.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Court dismisses Plaintiffs claims against Ralph S. Berger. 28 U.S.C.

§ 1915(e)(2)(B)(i), (iii).

        The Court denies Plaintiffs application for the Court to request pro bona counsel without

prejudice to Plaintiffs filing another such application at a later date. (ECF 3.)

        The Clerk of Court is further directed to issue summonses for Barnard College and Local

2110 of the United Automobile, Aerospace and Agricultural Implement Workers, complete USM-




                                                  5
285 forms with the service addresses for those defendants, and deliver all documents necessary

to effect service on those defendants to the U.S. Marshals Service.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:     December 30, 2019
            New York, New York


                                                           United States District Judge




                                                 6
           DEFENDANTS AND SERVICE ADDRESSES

1. Barnard College
   3009 Broadway
   New York, New York 10027

2. Local 2110 of the United Automobile, Aerospace and Agricultural Implement
   Workers of America
   256 West 38th Street, Suite 704
   New York, New York 10018
